Case: 15-13417   Date Filed: 10/21/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13417
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:14-cv-00112-JRH-RSB



DAVID LEON MORELAND,

                                                            Plaintiff-Appellant,

                                  versus

THE BANK OF NEW YORK MELLON (THE), et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (October 21, 2016)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-13417     Date Filed: 10/21/2016    Page: 2 of 3


      In state court, David L. Moreland sued to prevent Select Portfolio Servicing

from foreclosing on his property. After losing the lawsuit, Moreland, dissatisfied

with the result, sued again in federal district court, this time naming two additional

defendants and suing under both state and federal law. The district court dismissed

the claims against Select based on claim preclusion and dismissed the claims

against the remaining defendants for failure for state a claim. Moreland appeals

the dismissals. We affirm.

      Moreland asserts a slew of arguments, only one of which disputes the

applicability of claim preclusion. He argues that the Glynn County Superior Court,

the Georgia court that dismissed his first lawsuit, lacked both subject matter

jurisdiction and personal jurisdiction. However, the Glynn County Superior Court

had subject matter jurisdiction because the lawsuit involved the foreclosure of

property in Glynn County, Georgia. See Ga. Const. Art. VI, § IV, ¶ I. Also, the

court correctly exercised personal jurisdiction over Select because Select, by

moving to dismiss Moreland’s complaint without challenging personal jurisdiction,

waived any challenge to personal jurisdiction. See Ga. Code § 9-11-12(b), (h).

Moreland’s defeat in the state lawsuit precludes him from pursuing in federal court

the claims against Select.

      Moreland does not dispute the district court’s determination that his

complaint fails to state a claim against the remaining defendants. Instead he argues


                                          2
                Case: 15-13417       Date Filed: 10/21/2016      Page: 3 of 3


that the district court “unlawfully” denied his motion to amend, implying that the

district court denied him an opportunity to rectify the deficiency. A review of the

record reveals that the district court granted Moreland’s motion for leave to amend

but that he neglected to file an amended complaint. The complaint as it stands fails

to articulate a claim against either of the two additional defendants.

       After conducting a de novo review of the district court’s grant of the

appellees’ motions to dismiss, see Glover v. Liggett Grp., Inc., 459 F.3d 1304,

1308 (11th Cir. 2006) (per curiam), and after liberally construing the pro se

appellant’s complaint, see Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998) (per curiam) (discussing the leniency afforded to a pro se

plaintiff), we affirm the district court’s decision to dismiss the complaint.

       AFFIRMED. *




       *
         Moreland’s motion for leave to amend his complaint and his motion for an extension of
time to seek representation are DENIED.
                                              3